REGAN, Judge.
Plaintiff, the Adele Corporation, a firm organized for the purpose of developing real estate, instituted this suit against the defendant, the Hibernia Homestead & Savings Association, endeavoring to recover the sum of $27,030.68, representing the damages plaintiff alleged it incurred as the result of defendant’s breach of contract, wherein defendant, through its former president, Albert Emite, committed itself to furnish interim and permanent financing to veterans who purchased homes in a subdivision developed by plaintiff.
Defendant answered and denied the existence of the contract, and in the alternative, pleaded that if such a commitment existed, the homestead president was without authority to make the commitment, and this fact was well known to the plaintiff.
Then, assuming the position of third party plaintiff, the homestead asserted that if it were cast in judgment, then Albert Emke, third party defendant was liable for the amount thereof since the commitment, if in fact it ever was made, was unauthorized by the board of directors and was therefore an ultra vires act for which the third party defendant is liable.
From a judgment dismissing both the principal demand and the third party action, the plaintiff has prosecuted this appeal. Defendant has also appealed the dismissal of the third party action so as to preserve its claim against the third party defendant in the event that the plaintiff should prevail in this court.
This case was consolidated with a similar suit, arising out of a parallel transaction, in order to facilitate and expedite the trial thereof. The suit referred to is entitled George A. Broas Co., Inc. v. Hibernia Homestead & Savings Association, 134 So.2d 356. In that case plaintiff sued to recover $24,499.86, representing damages it asserted it had incurred as the result of the homestead’s unwarranted revocation of a commitment to finance purchasers of homes in plaintiff’s subdivision.
For the reasons assigned in that case, in which an opinion was handed down today, this judgment is also affirmed.
Affirmed.